DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 states: “wherein the coating layer comprises 0.001 to 10 parts by weight of the carbide with respect to 100 parts by weight of the lithium transition metal oxide.” The reason this is indefinite is because it is unclear of the weight is based off the entire particle or just the coating layer. The claim sounds as though it is based off just the coating layer, but as the coating layer has yet to positively recite comprising lithium transition metal it can be taken as the entire particle. Further clarification is requested and the claim will be examined as either situation being acceptable. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US 2013/0244112), and further in view of Kim (US 2013/0071753).
As to claim 1, Oh discloses a positive electrode active material for a secondary battery ([0008], discussed throughout), the positive electrode active material comprising: a lithium transition metal oxide ([0008]-[0013], discussed throughout); and a coating layer formed on a surface of the lithium transition metal oxide particle ([0008]-[0014], [0022]; discussed throughout), wherein the coating layer is formed in a film form ([0022], [0014], [0026], [0031], discussed throughout), and the coating layer includes a carbonized coating polymer ([0030], discusses the polymers, [0046]-[0048], discusses heating thus making carbonized coated polymer, this is also discussed throughout and see MPEP 2113 I) and carbide ([0046], pitch carbide). 
NOTE: this is a 103 rejection because of picking and choosing, i.e. picking a mixture for the carbon source ([0046]) and picking the polymer option and the pitch carbide option. It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the use the polymer and carbide as the source of the carbon within the coating layer as a mere obvious to try given a finite number of options (see MPEP 2143 I). 
Alternatively, Oh is silent to wherein the mixture included a carbide, as the option of the polymer is picked. Kim discloses a cathode active material having a layered structure wherein, wherein the layered structure comprises an active material and a layer of an inorganic material including a carbide ([0005]) and carbon ([0074]). It would have been obvious to one of ordinary sill within the art at the time of the effective filling date of the invention to incorporate the inorganic material i.e. carbide from Kim within Oh because when the inorganic material included in the coating layer may function as a dispersant during a preparation process of the composite cathode active material ([0075], Kim) electrical conductivity of the composite cathode active material may be improved by an improvement ([0075], Kim) the inorganic material has a high hardness ([O0080], Kim). 
As to claim 2, modified Oh discloses wherein, the coating polymer is at least one selected from the group consisting of polyvinylidene fluoride (PVDF), polyvinylpyrrolidone, polyethylene, polystyrene, polyethylene terephthalate, polyvinyl chloride, polyvinylidene chloride, an epoxy resin, an amino resin, a phenol resin, and a polyester resin ([0030], and discussed throughout; Oh). 
As to claim 3, modified Oh discloses wherein, the coating polymer is at least one selected from the group consisting of polyvinylidene fluoride (PVDF), polyvinylpyrrolidone, polyethylene terephthalate, and polyvinylidene chloride ([0030], and discussed throughout; Oh). 
As to claim 4, modified Oh discloses wherein, the carbide is at least one selected from the group consisting of B4C, Al4C3, TiC, TaC, WC, NbC, HfC, VC, and ZrC ([0076], and discussed throughout; Kim). 
As to claim 5, modified Oh discloses wherein, the carbide is B4C or Al4C3 ([0076], and discussed throughout; Kim). 
As to claim 6, modified Oh discloses wherein, the coating layer has a thickness from 5-2,000 nm. ([0014], [0026], [0031] and discussed throughout; Oh) 
As to claim 7, modified Oh discloses wherein, wherein the coating layer comprises 0.001 to 10 parts by weight of the carbide with respect to 100 parts by weight of the lithium transition metal oxide ([0084], [0074], Kim; [0047], Oh). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 8, modified Oh discloses a positive electrode for a secondary battery, the positive electrode comprising the positive electrode active material of claim 1 ([0021] and discussed throughout; Oh).
As to claim 9, modified Oh discloses a lithium secondary battery comprising the positive electrode of claim 8 ([0021] and discussed throughout; Oh).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724